Citation Nr: 0619908	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2004 and February 2005, the 
Board remanded the case for further evidentiary development.  
The case has been returned to the Board for further 
consideration.  

In February 2005, the veteran's motion to advance his appeal 
on the Board's docket was granted.  

The issue of entitlement to a higher evaluation for 
asbestosis is addressed in the REMAND below.  


FINDING OF FACT

A chronic left shoulder disorder was not present in service 
or manifested until years following the veteran's separation 
from active duty, and the veteran's current left shoulder 
disability is not etiologically related to service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service and the incurrence or aggravation of 
arthritis of the left shoulder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Notice required by the VCAA and the implementing regulation 
was provided in a letter dated in March 2005, subsequent to 
the initial adjudication of the claim.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disability for 
left shoulder disability, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's left 
shoulder disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim for service connection.  The Board is 
also unaware of any such available evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  
Therefore, the Board is satisfied that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Evidentiary Background

The veteran's service records reflect that he served as a 
general carpenter in the Army.  His duties included building 
barracks and buildings.  He was treated in June 1946 for 
complaints of left elbow pain after an injury two weeks 
earlier.  X-ray examination revealed an old fracture of the 
left elbow.  While he complained of left-sided pain after 
scrubbing floors in July 1946, the complaint was attributed 
to a psychoneurosis.  Service medical records do not show 
that he was found to have any disorder or abnormality of the 
left shoulder.

In January 1971, the veteran sought treatment at the 
Soldiers' Home in Chelsea, Massachusetts, for an apparent 
contusion and sprain of the left shoulder with questionable 
bursitis.  It was noted that he had fallen on his shoulder 3 
weeks prior to seeking medical treatment.  It was also noted 
that he had received a rabies inoculation a couple of weeks 
ago.  The treating physician opined that it was "quite 
possible" that the veteran's complaints were a secondary 
reaction to his rabies inoculation.  Subsequent X-ray 
examination revealed no evidence of recent fracture or other 
abnormalities.  

An October 1995 VA medical certificate indicates that the 
veteran reported a 5-month history of left shoulder pain 
especially when lifting his shoulder.  He did not remember 
any injury to his shoulder.  The diagnosis was probable left 
rotator cuff tendonitis.  

The report of a November 1996 medical history from the 
Soldiers' Home in Chelsea, Massachusetts, indicates that the 
veteran had worked as a bricklayer.  He also had left 
shoulder and elbow pain that was not associated with his 
chest pain.  He was noted to have a tear of the left rotator 
cuff.  

In October 1999, the veteran filed a claim for service 
connection for various conditions including a left shoulder 
disability.  He reported that in 1946 he fell down with his 
barracks bag while on leave.  As a result of this fall, he 
fractured his ribs and had trouble with his left shoulder.  
He had been told that he had a torn left rotator cuff.  Some 
days, he could not lift his left hand.  

The veteran was afforded a VA orthopedic examination in May 
2001.  He reported a history of chronic shoulder problems 
related to an incident in 1945 when he was in a marching 
formation in the Infantry.  He stated that he was 
experiencing gastroenteritis and was dehydrated.  He lost 
consciousness and fell on his left shoulder.  He reported 
that he was hospitalized for six weeks for his shoulder 
injury and was unable to lift his shoulder when he was 
deployed to Korea.  No further intervention was undertaken 
and the veteran continued to perform his duties despite a 
limited ability to move his left shoulder.  He also reported 
that in 1946 while on leave, he again fell and hit his 
shoulder.  He had worked as a handyman most of his life and 
he also had worked in masonry before retiring 10 years ago.  
Chronic left rotator cuff tear, probably supraspinatus, and 
suspected left shoulder degenerative arthritis secondary to 
the rotator cuff tear were diagnosed.  

The veteran underwent a VA surgical consultation in June 
2003.  He reported that he injured his left shoulder in 
service.  Examination of the left shoulder in June 2003 
revealed full range of motion, but pain with abduction and 
forward flexion from 45 to 135 degrees.  His left rotator 
cuff muscles appeared intact to tests.  A private MRI in 
February 2003 revealed "tendonopathy of the distal 
supraspinatus tendon with a partial thickness tear along its 
bursal surface without retraction of the supraspinatus muscle 
as well as degenerative changes of the acromioclavicular 
joint with a small inferior spur."  The veteran was to 
undergo physical therapy.  

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA examination in March 2005.  The examining 
physician opined that the veteran's current left shoulder 
pain was more likely than not due to an old rotator cuff 
injury.  In an addendum, the examining physician, after 
reviewing the veteran's chart and claims folder, opined that 
the veteran's chronic left shoulder pain and limitation of 
motion were not at least as likely not related to his 
military service.  In support of this opinion, the examiner 
stated that the veteran's left rotator cuff injury took place 
after military service.  


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that his current left shoulder disability 
resulted from an inservice injury.  He contends that he was 
told during service that he had a rotator cuff tear.  The 
Board concludes that his contentions are not adequately 
supported by the evidence.  

The current medical evidence shows that the veteran has 
degenerative changes in the left shoulder as well as 
tendinopathy of the left rotator cuff; however, his service 
medical records do not contain any reference to a left 
shoulder disability or injury and the post service medical 
evidence does not document the presence of a left shoulder 
disability until 1971, approximately 24 years after his 
discharge from service.

Moreover, there is no medical evidence of a nexus between the 
veteran's current left shoulder disability and his military 
service and a VA physician who reviewed the claims folder and 
examined the veteran has opined that it is not at least as 
likely as not that the veteran's current left shoulder 
disability is related to his active service.  

In essence, the evidence of a nexus between the veteran's 
current left shoulder disability and his military service is 
limited to the veteran's own statements.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to the etiology of his current left shoulder 
disability to be of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, service connection for left shoulder disability 
is not warranted.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

The Board is of the opinion that a new VA examination is 
required to accurately assess the severity of the veteran's 
service-connected asbestosis.  

Asbestosis is evaluated under the General Rating Formula for 
Interstitial Lung Disease.  A 10 percent evaluation is 
assigned for a Forced Vital Capacity (FVC) of 75 to 80 
percent of predicted or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method [DLCO (SB)] of 66 
to 80 percent.  A higher evaluation of 30 percent requires an 
FVC of 65 to 74 percent of predicted or a DLCO (SB) of 56 to 
65 percent.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).  

As noted in the prior remand, the results of pulmonary 
function testing in May 2001 and January 2004 are not 
adequate for rating purposes.  In particular, the examination 
reports do not specifically include the DLCO (SB) percent 
predicted.  Consequently, the Board remanded the case for 
additional medical development to include DLCO (SB) test 
results.  While pulmonary function testing was completed in 
March 2005, the examination report does not include DLCO (SB) 
results.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA pulmonary examination by an 
appropriate health care provider to 
determine the impairment due to the 
service-connected asbestosis.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner before completion of the 
examination report. 

All pulmonary function testing required 
for rating purposes must be performed.  
In particular, the FVC percent predicted 
and DLCO (SB) percent predicted must be 
ascertained.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


